Citation Nr: 0839363	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability.

2.  Entitlement to service connection for a cerebrovascular 
accident (CVA) and residuals of CVA, to include peripheral 
vascular disease (claimed as a circulatory condition).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

8.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

9.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

10.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
September 2004, January 2005, and August 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In June 2008, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At that hearing, the veteran 
submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  

In March 2008, VA received a statement from the veteran in 
which he asked for his current service-connected disabilities 
to be reevaluated, and he specifically mentioned impotence.  
In addition, the veteran stated that osteoarthritis could 
have come from his time on active duty and possibly his 
exposure to Agent Orange.  Thus, these issues are referred to 
the RO for appropriate action.

The issues of entitlement to service connection for PTSD, 
entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy of the right 
lower extremity and in excess of 10 percent for peripheral 
neuropathy of the left lower extremity, and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's benign prostatic hypertrophy is not related 
to active service.

2.  The veteran's CVA and residuals of a CVA, to include 
peripheral vascular disease, are not related to active 
service or to service-connected disability.

3.  The veteran's bilateral hearing loss is not related to 
active service. 

4.  The veteran's tinnitus is not related to active service.

5.  The veteran's hypertension is not related to active 
service or to service-connected disability.




CONCLUSIONS OF LAW

1.  A prostate disability was not incurred in or aggravated 
by active service and is not causally related to service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  CVA and residuals of a CVA, to include peripheral 
vascular disease, were not incurred in or aggravated by 
service and are not causally related to service-connected 
disability. 38 U.S.C.A. § 1110 (West. 2002); 38 C.F.R. §§  
3.303, 3.307, 3.309, 3.310 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 303, 3.307, 3.309 (2007).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303 
(2007).

5.  Hypertension was not incurred in or aggravated by service 
and is not causally related to service-connected disability. 
38 U.S.C.A. § 1110 (West. 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in July 2004, 
March 2005, March 2006, May 2006, and August 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2004, March 2006, and May 2006 letters told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet App. at 120.  

The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although not all these letters were sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statements of the case (SSOC) were provided to 
the veteran in August 2006, November 2006, April 2007, and 
June 2007.  

The veteran's service medical records, service personnel 
records, Social Security Administration (SSA) records, VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

The veteran was also accorded an audio examination May 2005.  
The veteran has not been afforded a VA examination with an 
opinion as to the etiology of his benign prostatic 
hypertrophy, CVA and residuals of a CVA, or hypertension.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or in service or has a 
disease or symptoms of a disease within a specified period, 
(3) there is an indication the current disability or symptoms 
maybe associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, as no medical evidence 
has been presented showing the possibility that benign 
prostatic hypertrophy, hypertension, or a CVA or residuals of 
CVA are related to service, the Board finds that an etiology 
opinion is not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran seeks service connection for a prostate 
condition, a CVA or residuals of a CVA including peripheral 
vascular disease, bilateral hearing loss, tinnitus, and 
hypertension.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The first question that must be addressed is whether 
incurrence of a chronic prostate condition, a CVA, any 
chronic circulatory condition, hearing loss, tinnitus, or 
hypertension is factually shown during service.  The Board 
concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of prostate problems, a CVA, circulatory 
problems, hearing loss, tinnitus, or hypertension during 
service.  On the clinical examination for separation from 
service in June 1967, all of the veteran's systems were 
evaluated as normal.  The veteran was noted to have low blood 
pressure with reading of 124/60, and his hearing was normal.  
On the Report of Medical History completed in conjunction the 
his separation examination, the veteran denied ever having 
ear trouble, running ears, hearing loss, and neuritis.  The 
veteran did report having high or low blood pressure, but as 
noted above, the veteran had low blood pressure.  Thus, there 
is no medical evidence that shows that the veteran suffered 
from a prostate condition, a CVA, circulatory problems, 
hearing loss, tinnitus, or hypertension during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Cardiovascular disease and 
organic diseases of the nervous system can be service-
connected on such a basis.  However, the first showing of a 
prostate condition, benign prostatic hypertrophy, is not 
until 2008, the first showing of a CVA is not until 1994, the 
first showing of peripheral vascular disease is not until 
2000, the first showing of hearing loss is not until 2005, 
and the first showing of hypertension is not until 1992, all 
more than twenty years after the veteran's discharge from 
service.

Applicable law also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, type 2 
diabetes (also known as type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas. 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for 
circulatory disorders or any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).

Because benign prostatic hypertrophy, CVA, peripheral 
vascular disease, or hypertension have not been 
scientifically associated with the exposure to herbicides 
such as Agent Orange, service connection on a presumptive 
basis for these conditions is not warranted.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge and the 1990s and 2000s, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d). To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In this case, the appellant clearly has benign prostatic 
hypertrophy, residuals of a CVA including peripheral vascular 
disease, bilateral hearing loss, tinnitus, and hypertension.  
The remaining question, therefore, is whether there is 
medical evidence of a relationship between any of these 
current disabilities and military service or a service-
connected disability.

However, no medical professional has ever related any of 
these conditions to the veteran's military service or to a 
service-connected disability.  The September 2005 VA examiner 
stated that the veteran's hearing loss and tinnitus were not 
caused by or a result of military noise exposure and noted 
that the veteran's hearing was normal at discharge.  The 
veteran has submitted no medical evidence to the contrary.  
In addition, the veteran has submitted no medical evidence 
relating his benign prostatic hypertrophy, CVA or residuals 
of CVA, or hypertension to his military service or to 
service-connected disability.  The Board has considered the 
veteran's assertions advanced to support this claim.  The 
veteran is competent, as a layman, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, while the veteran may sincerely 
believe that his current disabilities on appeal are related 
to his military service or to a service-connected disability, 
as a lay person, he is not competent to render a medical 
diagnosis or etiological opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a prostate disability 
is denied.

Entitlement to service connection for CVA and residuals of a 
CVA, to include peripheral vascular disease, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.


REMAND

With respect to the issue of entitlement to service 
connection for PTSD, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. VAOPGCPREC 12-99 (October 18, 1999).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements. 

The veteran has been diagnosed with PTSD.  His personnel 
records document that he served on active duty with the 
United States Army as a cannoneer stationed in Vietnam from 
March 1966 to February 1967.  He alleges exposure to combat 
stressors while in Vietnam.  The RO has attempted to verify 
the stressors, yet U.S. Army & Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR) was unable to do so.

In order to verify an alleged stressor, a claimant must 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date of the 
incident, and the unit of assignment at the time the 
stressful event occurred.  M21- 1MR.IV.ii.1.D.14.C.

To date, the veteran has provided two stressors capable of 
verification.  The veteran alleges that, approximately six 
months into his tour, while attached to the 19th battery, he 
was out on patrol heading towards the DMZ with PFC [redacted] 
and came under sniper fire.  PFC [redacted] was killed.   
Thus, the veteran has given VA approximate dates and a highly 
notable event that would clearly have been recorded by his 
unit.  

JSRRC reported that their  records revealed that the 
Operational Report - Lessons Learned (OR-LL) submitted by 
Headquarters, 2nd Battalion, 13th Artillery for the period, 
319th Artillery for the period ending October 31, 1966, 
states that Battery A was under the Operational Control of 
the 2nd Battalion, 319th Artillery for the period August 10 to 
September 5, 1966.  There were several [redacted] wounded or 
killed in action in 1966 in Vietnam.  None were from the two 
units listed (btryA2ndBn13thArty and 
btryA2dHowBn13thArtyUSARPAC).  JSRRC reported that the 
available records did not record a sniper incident.  The only 
casualty from the veteran's unit, killed near the time frame 
mentioned, was from Battery C on June 15, 1966.  The unit 
history, submitted by the 2nd Battalion, 13th Artillery for 
the year 1966 states that Battery A was helifted on November 
11, 1966, to a position deep in war zone C, farther north 
than U.S. forces had ever been, and for eight days they 
supported several infantry units in Operation Attleboro.  
They returned in December 1966, highly praised for their 
actions.  On December 26, 1966, the camp was attacked by 
mortars.  Many rounds hit the center of the compound and the 
airstrip destroying several aircraft.  There were no 
casualties in the Battalion.  In addition, JSRRC reported 
that they did not maintain copies of the Morning Reports (MR) 
submitted by Battery A, 2nd Battalion, 13th Artillery, for the 
years 1966 or 1967, and that a MR search should be conducted 
concerning any casualties listed in the veteran's claim.  

It is unclear whether the RO sought to obtain such Morning 
Reports.  On remand, the AMC should attempt to procure this 
evidence and associate it with the claims file before 
readjudicating the veteran's claim.

In addition, the veteran testified in June 2008 that, in 
approximately March 1967,  while assigned to First Armored 
Division, Alpha Battery, Third Battalion, 19th Army, he 
exchanged small arms fire with the enemy.  The veteran's 
service personnel records indicate that the veteran returned 
from Vietnam in February 1967; thus, the veteran's 
recollection as to date is clearly wrong.  The Board, 
therefore, requests that the veteran be contacted to provide 
a three-month period of time with which VA will use to have 
JSRRC research this alleged stressor.   

With respect to the issue of entitlement to an evaluation in 
excess of 20 percent for diabetes mellitus, a review of the 
claims file reveals that the veteran has not been properly 
notified of the provisions of the VCAA.  Therefore, it is 
apparent that the Board must remand this case to ensure that 
the veteran is properly notified of the VCAA and to determine 
whether all evidence needed to consider the claim has been 
obtained.  

In addition, the Board notes that the veteran submitted a 
form letter completed by L.S., PAC and Dr. J.C.P.  The 
information checked indicates that the veteran has been 
diagnosed with diabetes mellitus (Type II, adult onset) and 
that the veteran's diabetes mellitus requires insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  It also appears that the box was checked that 
indicated that the veteran's diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  
However, it appears that the box was checked and then marked 
over as if wrongly chosen.  In addition, the physician failed 
to provide information regarding regulation of activities as 
requested).  

With respect to the issues of entitlement to an initial 
evaluation in excess of 10 percent for peripheral neuropathy 
of the right lower extremity and in excess of 10 percent for 
peripheral neuropathy of the left lower extremity, the 
veteran essentially testified at the June 2008 travel board 
hearing that his condition had worsened.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  
  
Thus, medical opinions in conjunction with the review of the 
entire record and examinations of the veteran are warranted 
to assess the severity of the veteran's diabetes mellitus and 
peripheral neuropathy of the lower extremities.

The issue of entitlement to a TDIU is inextricably 
intertwined with the issues being remanded herein.  
Accordingly, the veteran's other claims must be addressed 
prior to the Board's consideration of the TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the recent decision of 
the Court in Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 
2008), the veteran should be notified 
that to substantiate a claim the claimant 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The veteran 
should also be informed of examples of 
the types of medical and lay evidence 
that he may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation -- e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  The veteran should be requested to 
provide a three-month date range in which 
he was exposed to small arms fire by the 
enemy.
 
3.  Thereafter, if the veteran provides 
enough detail of his alleged stressor of 
small arms fire, JSRRC should be 
requested to provide unit histories for 
the time period provided by the veteran.

4.  The National Personnel Records Center 
(NPRC) should be requested to conduct a 
search of Morning Reports from August 1, 
1966 to October 31, 1966 for the 
veteran's identified unit for casualty in 
the manner described by the veteran.

5.  Thereafter, if and only if a stressor 
is verified, the veteran should be 
scheduled for VA PTSD examination.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.    If 
the examining physician finds that the 
veteran meets the criteria for a PTSD 
diagnosis, he/she should specifically 
identify which stressor is linked to the 
PTSD diagnosis.

6.  The veteran should be afforded VA 
examinations to ascertain the severity of 
his diabetes mellitus and his right and 
left lower extremity peripheral 
neuropathy. The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished.  

7.  The case should be reviewed on the 
basis of the additional evidence, 
including the issue of entitlement to a 
TDIU.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


